Citation Nr: 1021107	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excessive of 30 
percent for intermittent explosive disorder.

2.  Entitlement to an initial compensable rating for hearing 
loss.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected disabilities.

4.  Entitlement to service connection for gunshot wound scar, 
abdomen.

5.  Entitlement to service connection for a kidney disorder, 
status post right nephrectomy.

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to 
September 1983.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

Because the claims for higher initial ratings for 
intermittent explosive disorder and for hearing loss on 
appeal follows the grant of service connection, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The issue of nonservice-connected pension has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of higher initial ratings for intermittent 
explosive disorder and for hearing loss and the issues of 
service connection for GERD, gunshot wound scar, abdomen, and 
a kidney disorder, status post right nephrectomy will be 
considered within the Remand section of this document below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2. There is no competent evidence which establishes that the 
Veteran currently has IBS.


CONCLUSION OF LAW

The criteria for service connection for IBS are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2005 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claim for service connection for IBS.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  The April 2007 RO rating decision reflects the 
initial adjudication of the claim for service connection for 
IBS.  Hence, the August 2005 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.
 
While the Veteran was not provided information regarding 
disability ratings and effective dates, on these facts, such 
omission is not shown to prejudice the Veteran.  As the 
Board's decision herein denies the claim for service 
connection for IBS, no disability rating or effective date is 
being, or is to be, assigned.  Hence, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and VA medical records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his 
attorney, on his behalf.

While the attorney asserts that the Veteran should be 
afforded a VA examination for his claimed IBS, the VA has no 
obligation to provide a medical opinion pursuant to section 
5103A(d) absent competent evidence that the claimant's 
disability or symptoms are associated with his service.  See 
Wells v. Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003).  In 
this case, there is no objective medical evidence of a 
current disability (as discussed below).

In summary, the duties imposed by the VCAA have been 
considered and satisfied as to this issue.  Through various 
notices of the RO, the appellant has been notified and made 
aware of the evidence needed to substantiate the claims 
herein decided, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any claim(s).  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

The initial requirement for establishing a valid claim for 
service connection consists of evidence of a current 
disability, as mentioned above, and with regard to the 
Veteran's claimed IBS, this objective criterion has not been 
met.  In this regard, neither the Veteran's service treatment 
records nor post-service medical records demonstrate 
treatment for or a diagnosis of IBS.  Although VA medical 
records clearly show that the Veteran is diagnosed and 
treated for GERD (discussed in the remand below), there is no 
evidence or indication that the Veteran is also diagnosed 
with IBS.  Thus, the Board finds that the medical evidence in 
this case fails to establish that the Veteran currently has 
IBS, and neither he nor his attorney has presented, 
identified, or even alluded to the existence of any such 
evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection for IBS must be denied 
because the first essential criterion for a grant of service 
connection- evidence of a current disability upon which to 
predicate a grant of service connection-has not been met. 

The Board has considered the Veteran's statements, and his 
attorney's statements on his behalf.  The Veteran and his 
attorney are each competent as a lay person to report that on 
which he has personal knowledge. See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the Veteran and his attorney 
are not competent to offer medical opinion as to a diagnosis 
of claimed disability, as there is no evidence of record that 
they have specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Consequently, their statements do 
not constitute competent medical evidence for the purpose of 
establishing a current disability.

For the foregoing reasons, the claim for service connection 
for IBS must be denied. In reaching this conclusion, the 
Board has considered the benefit-of-the- doubt doctrine; 
however, in the absence of any competent evidence to support 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for IBS is denied.


REMAND

With regard to the claims for higher initial ratings for 
intermittent explosive disorder and hearing loss, the 
Veteran's attorney has submitted statements indicating that 
these disabilities are more severe than reflected in the 
currently assigned disability ratings.  The Veteran last 
underwent a VA audiology examination in December 2006 and a 
VA mental disorders examination in March 2007.  Therefore, 
the Board finds that to ensure that the record reflects the 
current severity of the Veteran's service-connected 
intermittent explosive disorder and bilateral hearing loss on 
appeal, more contemporaneous examination are warranted, with 
findings responsive to all applicable rating criteria.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous"). 

With regards to the claims for service connection for gunshot 
wound scar, abdomen, and for a kidney disorder, status post 
right nephrectomy, in the April 2007 rating decision, the RO 
denied the claim on the basis that these disabilities were 
the result of a self-inflicted gunshot in service due to the 
Veteran's willful misconduct.  In this regard, a line of duty 
determination from service found that the self-inflicted 
shooting resulted from mental stress and was not in the line 
of duty due to misconduct.  In a September 2005 VA Form 21-
4138, the Veteran asserted that during service he suffered 
with a variety of psychiatric symptoms and no one would 
listen to him until he "cracked completely up" and shot 
himself.  Thus, it appears that the Veteran raises the issue 
that the gunshot wound to his abdomen, with resulting scar 
and kidney disorder, was not the result of willful 
misconduct, but rather was caused by a psychiatric disorder 
incurred in service.  The Board notes that during the March 
20007 VA mental disorder examination, the VA examiner stated 
that the Veteran was diagnosed with intermittent explosive 
disorder during service and he explained that such disorder 
is manifested by the failure to resist aggressive impulses 
that results in serious assaultive acts.  

The Board notes that pursuant to 38 C.F.R. § 3.1(n) states 
that "willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action. A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and requirements of laws 
administered by VA. (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences; (2) mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct; (3) willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death (see §§ 3.301, 3.302).

A service department finding that an injury occurred in the 
line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administrated by 
VA.  38 C.F.R. § 3.1.  However, the reverse is not true.  The 
service department's line of duty investigation report, 
finding that Veteran's self inflicted shoot was due to 
intentional misconduct or willful neglect is not specifically 
binding upon VA.

As the Veteran is currently service-connected for 
intermittent explosive disorder, found to have been diagnosed 
in service, the Board finds that a VA psychiatric review of 
the record/examination is warranted to address whether the 
self-inflicted shooting during service was not the result of 
willful misconduct, but rather was caused by the Veteran's 
service-connected intermittent explosive disorder in service.   
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claim for service connection for GERD, the 
Board notes that in the August 2005 claim, the Veteran's 
attorney stated that this disability was either directly 
related to service or to a service-connected disability; 
however, the RO has only had the opportunity to adjudicate 
service connection for this claim on a direct basis, and not 
as secondary to the Veteran's service-connected intermittent 
explosive disorder or bilateral hearing loss disability.  
Thus, on remand, the RO should expand this claim and consider 
service connection for GERD, to include as secondary to the 
Veteran's service-connected disabilities.  Under 38 C.F.R. § 
3.310(a), service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(b) (2009); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examinations, by examiners with the appropriate expertise, 
at a VA medical facility.  The Veteran is advised that a 
failure to report to any scheduled examination(s), without 
good cause, may result in a denial of the claim(s).  See 38 
C.F.R. § 3.655 (2009). Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes medical records from the Omaha VA medical 
center (VAMC), dated through August 2008.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, the RO must obtain all outstanding medical 
records from the Omaha VAMC, dated from August 2008 to the 
present.

The Board also notes that during the March 2007 VA mental 
disorders examination, the Veteran reported that he was 
receiving disability benefits from the Social Security 
Administration (SSA) for physical and psychological 
disabilities since 2004.   However, no attempt has been made 
to obtain SSA determinations and the underlying medical 
records.  In this case, records associated with the Veteran's 
SSA disability benefits application, including medical 
records and other evidence supporting the application, could 
be relevant here, and should be obtained on remand.  See 
Haynes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
hearing officer or administrative law judge, and give the 
evidence appropriate consideration and weight).  

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the AMC/RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The RO should ensure that it informs the Veteran 
of the notice requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO/AMC should ensure that the 
Veteran is properly notified of what evidence is needed to 
support her claims for secondary service connection under 38 
C.F.R. § 3.310 (revised effective in October 2006) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, given the Veteran's contentions during the March 
2007 VA mental disorder examination that he was not 
unemployed due in part to his service-connected intermittent 
explosive disorder; on remand, the RO should also adjudicate 
whether this claim meets the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2009).   See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The RO's adjudication of the claim for higher initial ratings 
for intermittent explosive disorder and for hearing loss 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.

Accordingly, these matters are REMANDED for the following 
actions:

1.   The RO/AMC should obtain from the 
Omaha VAMC all outstanding medical records 
from August 2008 to the present. The 
RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  The RO/AMC should contact the Social 
Security Administration and request 
copies of all disability determinations 
for the Veteran and all underlying 
medical records associated with those 
determinations.  All records obtained 
should be associated with the claims 
file.  If records are not found or are 
not available, the claims file should 
contain documentation of the efforts 
made.

3.  The RO/AMC should send to the Veteran 
a letter requesting that she provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.

The RO/AMC should also explain the type 
of evidence that is his ultimate 
responsibility to submit, to specifically 
include notice as to the evidence need to 
support his claim for service connection 
for GERD, to include as secondary to 
service-connected disabilities, under the 
provisions of 38 C.F.R. § 3.310 (revised 
effective in October 2006).

The RO/AMC should also ensure that its 
letter meets the notice requirements of 
Dingess/Hartman (cited to above).

4.  Thereafter, the Veteran is to be 
scheduled for a VA audiological 
examination to assess the current 
severity of his hearing loss.  The entire 
claims file must be provided to the 
examiner, and the examination report  
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All indicated tests should  
be accomplished and all clinical findings  
reported in detail. 

5.  Then, the RO/AMC should arrange for 
the Veteran to undergo a VA examination, 
by a psychiatrist.
The entire claims file must be provided 
to the psychiatrist designated to examine 
the Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions. All necessary tests and 
studies (to include psychological 
testing, if appropriate) should be 
accomplished and all clinical findings 
reported in detail.

The psychiatrist should identify the 
existence and severity of all current 
manifestations of the Veteran's service-
connected intermittent explosive 
disorder. The psychiatrist also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's intermittent explosive 
disorder.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
intermittent explosive disorder from 
those of other psychiatric disorders (to 
include major depressive disorder).  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the Veteran's overall 
psychiatric impairment.

The psychiatrist should also comment upon 
the impact of the Veteran's service-
connected intermittent explosive disorder 
on his employability.

In addition, the VA examiner is requested 
to opine whether it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
self-inflicted gunshot to his abdomen 
during service was related to his now 
service-connected intermittent explosive 
disorder and not the result of willful 
misconduct (as defined above).  The VA 
psychiatrist is requested to provide 
sufficient detail to support his 
conclusion.  Thereafter, the RO/AMC 
should undertake further development as 
warranted. 

A complete rationale must be given for 
all opinions and conclusions.  If a 
determination cannot be made without 
resort to speculation, that should be 
noted and explained.

6.  Then, the Veteran should be afforded 
a VA gastrointestinal examination, by an 
examiner with the appropriate expertise.  
The entire claims file must be provided 
to the examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail.

The examiner should opine whether the 
Veteran's GERD is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) the result of injury 
or disease incurred in or aggravated 
during the Veteran's military service.

Further, the examiner should opine 
whether it is at least as likely as not 
(i.e. there is a 50 percent or greater 
probability) that the Veteran's GERD (a) 
was caused, or (b) is aggravated by the 
Veteran's service-connected disabilities 
(currently intermittent explosive 
disorder and hearing loss).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation, consistent with 38 C.F.R. § 
3.310 (as revised effective in October 
2006).

7.  Thereafter, the RO/AMC should 
readjudicate each claim remaining on 
appeal in light of all pertinent evidence 
and legal authority (to include the 
current version of 38 C.F.R. § 3.310, as 
revised effective in October 2006) as it 
pertains to the Veteran's claim for 
service connection for GERD.  The 
RO/AMC's adjudication of the claims for 
initial higher rating for intermittent 
explosive disorder and hearing loss, 
should include express consideration of 
whether "staged rating," pursuant to 
Fenderson (cited to above), is 
appropriate, and specifically address 
whether the criteria for invoking the 
procedures for referral of the claims for 
extra-schedular consideration, pursuant 
to 38 C.F.R. § 3.321(b)(1), are met.

8.  If any benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided with a SSOC 
that contains notice of all relevant 
actions taken on each claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


